Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to teach, in combination with the other limitations of the independent claims, that the electric motor is configured to, in a first operating mode and in the first direction of rotation, drive, on the one hand, the drive shaft via the overrunning clutch and, on the other hand, the ventilation wheel so as to generate an air flow through the heat sink in the direct direction, and in a second operating mode and the reverse direction of rotation, drive only the ventilation wheel so as to generate an air flow through the heat sink in the opposite direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741